Order entered June 6, 2013




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-13-00516-CR
                                   No. 05-13-00517-CR

                        DONALD GENE BLANTON, Appellant

                                            V.

                             THE STATE OF TEXAS, Appellee

                        On Appeal from the 86th District Court
                                Kaufman County, Texas
                       Trial Court Cause Nos. 23078-86, 23592-86

                                        ORDER
      Appellant’s May 31, 2013 “motion for pauper appointment of attorney on this appeal” is

DENIED.


                                                   /s/   LANA MYERS
                                                         JUSTICE